Exhibit 10.1

METROPCS COMMUNICATIONS, INC.

SEVERANCE PAY PLAN

AND

SUMMARY PLAN DESCRIPTION

Effective May 4, 2010



--------------------------------------------------------------------------------

METROPCS COMMUNICATIONS, INC.

SEVERANCE PAY PLAN

AND

SUMMARY PLAN DESCRIPTION

This plan document describes the severance benefits provided under the MetroPCS
Communications, Inc. Severance Pay Plan (the “Plan”). This Plan document also
serves as a summary plan description.

ARTICLE I

DEFINITIONS

1.1 “1995 Plan” means the Second Amended and Restated 1995 Stock Option Plan of
MetroPCS, Inc., as amended.

1.2 “2004 Plan” means the Amended and Restated MetroPCS Communications, Inc.
2004 Equity Incentive Compensation Plan, as amended.

1.3 “2010 Plan” means the MetroPCS Communications, Inc. 2010 Equity Incentive
Compensation Plan, as amended.

1.4 “Annual Base Salary” means the amount Eligible Employee was entitled to
receive as salary on an annualized basis immediately prior to Eligible
Employee’s Termination of Employment, including any amounts deferred pursuant to
any deferred compensation program or contributions to the Company’s 401(k)
Retirement Savings Plan, but excluding all annual cash performance awards (or
equivalent award for annual performance), bonuses, overtime, long-term equity
incentive awards, welfare benefit premium reimbursements and incentive
compensation, payable by the Company as consideration for the Eligible
Employee’s services.

1.5 “Annual Bonus” means the target payment amount under the Company’s annual
cash incentive award program (or equivalent award for annual performance) that
was communicated to the Eligible Employee by the Board for the year in which the
Eligible Employee incurs a Termination of Employment.

1.6 “Annual Compensation” means the Eligible Employee’s aggregate Annual Base
Salary and Pro-Rata Annual Bonus.

1.7 “Board” means the Board of Directors of the Company.

1.8 “Cause” shall have the same meaning as such term in any effective individual
employment agreement that the Eligible Employee has entered into with the
Company; provided, however, that in the event that the Eligible Employee does
not have such an employment agreement or such an employment agreement does not
define the term “Cause,” then “Cause” shall mean the Eligible Employee’s
(a) engagement in any act of gross negligence, recklessness, or willful
misconduct on a matter that is not inconsequential, as reasonably determined by
the Plan Administrator in good faith or material violation of any duty of
loyalty to the Company or its affiliates, (b) conviction by, or a plea of guilty
or nolo contendere in, a court of competent and final jurisdiction for (i) any
felony, or (ii) any crime of moral turpitude, or (c) commission of an act of
fraud, embezzlement or dishonesty. For purposes hereof, no act or failure to
act, on the Eligible Employee’s part, shall be deemed “Cause” if the Plan
Administrator, in its sole discretion, believes such acts or omissions were in
the best interests of the Company.



--------------------------------------------------------------------------------

1.9 “Code” means the Internal Revenue Code of 1986, as amended.

1.10 “Company” means MetroPCS Communications, Inc. or any successor of MetroPCS
Communications, Inc.

1.11 “Disability” an inability to perform the Eligible Employee’s material
services for the Company for a period of 90 consecutive days or a total of 180
days, during any 365-day period, in either case as a result of incapacity due to
mental or physical illness, which is determined to be total and permanent. A
determination of Disability shall be made by a physician reasonably satisfactory
to both the Eligible Employee (or his guardian) and the Company, provided that
the Eligible Employee (or his guardian) and the Company do not agree on a
physician, the Eligible Employee and the Company shall each select a physician
and these two together shall select a third physician, whose determination as to
Disability shall be final, binding and conclusive with respect to all parties.
Notwithstanding the above, eligibility for disability benefits under any policy
for long-term disability benefits provided to the Eligible Employee by the
Company shall conclusively establish the Eligible Employee’s Disability.

1.12 “Effective Date” means May 4, 2010.

1.13 “Eligible Employee” shall mean all Employees of the Company that are deemed
by the Plan Administrator to be a Tier 1 Employee, a Tier 2 Employee, or a Tier
3 Employee; the Plan Administrator shall retain the sole discretion to determine
an Employee’s eligibility for this Plan at all times.

1.14 “Employee” means any individual who is employed by the Company or its
parents, subsidiaries and affiliated entities.

1.15 “Equity Plans” means the 1995 Plan, the 2004 Plan, the 2010 Plan or any
other equity incentive compensation plan adopted by the Company after the
Effective Date of the Plan.

1.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.17 “Good Reason” means, without the express written consent of the Eligible
Employee, the occurrence of any of the following:

(a) the material reduction or diminution in the Eligible Employee’s authority,
duties or responsibilities with the Company (or any affiliate of Company or any
successor thereof), including, but not limited to, the continuous assignment of
Eligible Employee of any duties materially inconsistent with Eligible Employee’s
position with the Company (or any affiliate of Company or any successor
thereof), or a material negative change in the nature or status of Eligible
Employee’s responsibilities or the conditions of Eligible Employee’s employment
with the Company (or any affiliate of Company or any successor thereof) from
those in effect immediately prior to the Eligible Employee’s Termination of
Employment;

 

2



--------------------------------------------------------------------------------

(b) a material reduction in Eligible Employee’s annualized cash and benefits
compensation opportunity, which shall include Eligible Employee’s base
compensation, Eligible Employee’s annual target bonus opportunity and Eligible
Employee’s aggregate employee benefits, as in effect immediately prior to a
Termination of Employment; or

(c) the relocation of the Eligible Employee to an office or location which would
increase his daily commute distance by more than 50 miles (one-way) from the
location at which the Eligible Employee normally performed Eligible Employee’s
services immediately prior to the Termination of Employment, except for travel
reasonably required in the performance of the Eligible Employee’s
responsibilities or the Eligible Employee being required to travel away from the
his office in the course of discharging the his responsibilities or duties
hereunder significantly more (in terms of either consecutive days or aggregate
days in any calendar year) than was required of the Eligible Employee prior to
the Termination of Employment.

Notwithstanding the foregoing, in the case of the Eligible Employee’s allegation
that his Termination of Employment was due to a Good Reason termination:
(i) Eligible Employee shall provide notice to the Company of the event alleged
to constitute a Good Reason termination within 90 days of the occurrence of such
event, and (ii) the Company shall be given the opportunity to remedy the alleged
Good Reason termination event within 10 calendar days from receipt of notice of
such allegation.

1.18 “Nonqualified Deferred Compensation Rules” shall mean the limitations and
requirements set forth in Section 409A of the Code, the regulations promulgated
thereunder, and any additional guidance issued by the Internal Revenue Service
related thereto.

1.19 “Normal Retirement” means a Termination of Employment when the total number
of years of cumulative service of such Eligible Employee with the Company and
its affiliates and number of years of age of such Eligible Employee equals 55,
but in no event shall an Eligible Employee be considered eligible for Normal
Retirement if he or she has less than 10 years of service.

1.20 “Plan” means the MetroPCS Communications, Inc. Severance Pay Plan.

1.21 “Plan Administrator” means the Compensation Committee of the Board if such
Committee is in existence, has at least two members and all members of such
Committee are “outside directors” as defined under Section 162(m) of the Code,
or the Board if the Compensation Committee of the Board does not exist, does not
have at least two members and all member of the such Committee are not “outside
directors” as defined by Section 162(m) of the Code, or the individual or
individuals designated by the Board or such Committee to administer the Plan.

 

3



--------------------------------------------------------------------------------

1.22 “Pro-Rata Annual Bonus” means the Eligible Employee’s Annual Bonus,
pro-rated for the number of days the Eligible Employee was employed by the
Company or an affiliate of the Company during the calendar year in which the
Eligible Employee’s Termination of Employment occurred.

1.23 “Qualifying Termination Event” means a Termination of Employment: (a) by
the Company without Cause, or (b) by the Eligible Employee for Good Reason. A
Termination of Employment due to an Eligible Employee’s death, Disability, or
Normal Retirement shall not be deemed to be a Qualifying Termination Event.

1.24 “Severance Period” means for:

(a) Tier 3 Employees, 9 months following the date of the Eligible Employee’s
Qualifying Termination event;

(b) Tier 2 Employees, 18 months following the date of the Eligible Employee’s
Qualifying Termination event; and

(c) Tier 1 Employees, 24 months following the date of the Eligible Employee’s
Qualifying Termination event.

1.25 “Termination of Employment” means a separation from service within the
meaning of Treasury Regulation § 1.409A-1(h).

1.26 “Tier 1 Employee” means an Eligible Employee identified as a Tier 1
Employee on Exhibit A.

1.27 “Tier 2 Employee” means an Eligible Employee identified as a Tier 2
Employee on Exhibit B.

1.28 “Tier 3 Employee” means an Eligible Employee identified as a Tier 3
Employee on Exhibit C.

ARTICLE II

GENERAL SEVERANCE BENEFIT

2.1 Severance Benefit. Except as otherwise provided in this Section 2.1 or as
set forth in an individual employment agreement or change in control agreement
with an Eligible Employee that specifically supersedes such Eligible Employee’s
rights to benefits pursuant to this Plan, the Plan supersedes all prior
practices, policies, procedures and plans relating to severance benefits from
the Company and any affiliated or predecessor entities with respect to the
Eligible Employees. Unless otherwise set forth in an individual employment
agreement or change in control agreement with an Eligible Employee that
specifically supersedes such Eligible Employee’s rights to benefits pursuant to
this Plan, the Company shall provide severance benefits as set forth in Article
III to Eligible Employees that incur a Termination of Employment pursuant to the
terms, conditions and limitations set forth in the Plan. If an Eligible Employee
has an individual employment agreement or change in control agreement and such
agreement provides for the payment of severance benefits in connection with an
Eligible Employee’s Termination of Employment, to the extent the events giving
rise to the Termination of Employment are covered by such individual employment
agreement or change in control agreement, such individual employment agreement
or change in control agreement and not this Plan shall govern the payment of
severance benefits relating to such Termination of Employment covered by such
individual employment agreement or change in control agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE III

SEVERANCE BENEFITS

3.1 Cash Severance Benefits.

(a) Tenured Employees. An Eligible Employee that has been employed by the
Company or an affiliate of the Company for a continuous period of two or more
years following the Eligible Employee’s initial hire date (a “Tenured” Employee)
shall be eligible to receive a severance payment from the Company upon the
Eligible Employee’s incurrence of a Qualifying Termination Event as follows:

(i) Tenured Tier 3 Employees. In the event a Tenured Tier 3 Employee incurs a
Qualifying Termination Event, then the Tenured Tier 3 Employee will be entitled
to receive a severance payment equal to 75% of the Eligible Employee’s Annual
Compensation. For example, if the Tenured Tier 3 Employee’s Annual Base Salary
is $100,000, and his Pro-Rata Annual Bonus was $25,000, the severance payment
would equal $93,750 (.75 x ($100,000 + $25,000)).

(ii) Tenured Tier 2 Employees. In the event a Tenured Tier 2 Employee incurs a
Qualifying Termination Event, then the Tenured Tier 2 Employee will be entitled
to receive a severance payment equal to equal to 150% of the Eligible Employee’s
Annual Compensation. For example, if Tenured Tier 2 Employee’s Annual Base
Salary is $100,000, and his Pro-Rata Annual Bonus was $25,000, the severance
payment would equal $187,500 (1.5 x ($100,000 + $25,000)).

(iii) Tenured Tier 1 Employees. In the event a Tenured Tier 1 Employee incurs a
Qualifying Termination Event, then the Tenured Tier 1 Employee will be entitled
to receive a severance payment equal to equal to 200% of the Eligible Employee’s
Annual Compensation. For example, if Tenured Tier 1 Employee’s Annual Base
Salary is $100,000, and his Pro-Rata Annual Bonus was $25,000, the severance
payment would equal $250,000 (2.0 x ($100,000 + $25,000)).

(b) New Employees. An Eligible Employee that has been employed by the Company or
an affiliate of the Company for a continuous period of less than two years
following the Eligible Employee’s initial hire date (a “New” Employee) will be
eligible to receive a pro-rata severance payment from the Company upon the New
Employee’s incurrence of a Qualifying Termination Event. The pro-rata severance
payment shall be calculated based upon the payments described in
Section 3.1(a)(i) – (iii) above, multiplied by (x/y). For purposes of this
Section 3.1(b), “x” shall mean the number of days the New Employee has been
employed by the Company or an affiliate of the Company, and “y” shall mean 730.
For example, an Eligible Employee hired on January 1, 2010 incurs a Qualifying
Termination Event on September 30, 2011. If the New Employee is also a Tier 3
Employee with the same Annual Compensation as the Tier 3 Employee in
Section 3.1(a)(i), and has been employed by the Company continuously from his
hire date to his Termination of Employment, the New Employee’s pro-rata
severance payment would be calculated as follows:

(.75 x ($100,000 + $25,000)) x (638/730) = $81,935

 

5



--------------------------------------------------------------------------------

(c) Intermittent Employees. An Eligible Employee that has provided services as
an Eligible Employee to the Company or an affiliate of the Company for
intermittent periods of time, regardless of the aggregate time period the
Eligible Employee has provided services to the Company or an affiliate of the
Company (an “Intermittent” Employee), will be eligible to receive a pro-rata
severance payment from the Company upon the Intermittent Employee’s incurrence
of a Qualifying Termination Event. The pro-rata severance payment shall be
calculated based upon the payments described in Section 3.1(a)(i) – (iii) above,
multiplied by (x/y). For purposes of this Section 3.1(c), “x” shall be the
number of days the Intermittent Employee has been employed by the Company or an
affiliate of the Company during any continuous two year period for which “x”
would be deemed to be the highest, and “y” shall be 730. For example, an
Intermittent Employee has been employed by the Company during the following
dates (i) January 1, 2010 to June 30, 2010; (ii) January 1, 2011 to November 30,
2012; and (iii) July 1, 2013 to September 30, 2014. The Intermittent Employee
incurs a Qualifying Termination Event on September 30, 2014. If the Intermittent
Employee is also a Tier 3 Employee with the same Annual Compensation as the Tier
3 Employee in Section 3.1(a)(i), the Intermittent Employee’s pro-rata severance
payment would be calculated as follows:

(.75 x ($100,000 + $25,000)) x (699/730) = $89,769

The number for “x” in this example was taken from the period of time the
Eligible Employee was employed between January 1, 2011 and November 30, 2012, as
it was the largest number of days which were worked in any continuous two year
period.

(d) Termination of Employment without a Qualifying Termination Event. In the
event that an Eligible Employee incurs a Termination of Employment that is not a
Qualifying Termination Event, the Eligible Employee shall not be entitled to any
cash severance benefits pursuant to this Plan.

(e) Pro-Rata Annual Bonus. In addition to the payment to be made under
Section 3.1(a)-(d) above, an Eligible Employee, upon an incurrence of a
Qualifying Termination Event, shall receive the following additional payment
equal to:

(i) Tenured Employee. For a Tenured Employee, such Tenured Employee shall
receive his or her Pro-Rata Annual Bonus attributable to the year in which the
Qualifying Termination Event occurs;

(ii) New Employee. For a New Employee, such New Employee shall receive an amount
equal to his or her Pro-Rata Annual Bonus attributable to the year in which the
Qualifying Termination Event occurs multiplied by (x/y) where, for purposes of
this subsection (ii), “x” shall mean the number of days the New Employee has
been employed by the Company or an affiliate of the Company, and “y” shall mean
730; and

 

6



--------------------------------------------------------------------------------

(iii) Intermittent Employees. For Intermittent Employees, such Intermittent
Employee shall receive an amount equal to Pro-Rata Annual Bonus attributable to
the year in which the Qualifying Termination Event occurs multiplied by (x/y)
where, for purposes of this subsection (iii), “x” shall be the number of days
the Intermittent Employee has been employed by the Company or an affiliate of
the Company during any continuous two year period for which “x” would be deemed
to be the highest, and “y” shall be 730.

3.2 Accrued or Vested Benefits. In the event that an Eligible Employee’s
employment with the Company or its successor is terminated due to the occurrence
of a Qualifying Termination Event, the Company shall pay to such Eligible
Employee a lump sum cash amount equal to the sum of (A) the Eligible Employee’s
accrued and unpaid salary as of his date of termination plus (B) reimbursement
for all expenses reasonably and necessarily incurred by the Eligible Employee
(in accordance with Company policy) prior to termination in connection with the
business of the Company plus (C) any accrued vacation pay, to the extent not
theretofore paid plus (D) any amounts vested, but unpaid, prior to termination
for annual cash performance awards (or equivalent award for annual performance)
plus (E) payments for any other benefits which have vested or accrued prior to
such Eligible Employee’s Termination of Employment. This amount shall be paid
within ten (10) days of the Eligible Employee’s Termination of Employment, or
pursuant to the time set forth in the applicable plan document from which any
vested benefits shall be paid, as applicable.

3.3 Form and Timing of Cash Severance Benefit. Subject to the restrictions set
forth in Section 3.6 below, cash severance benefits payable pursuant to
Section 3.1 shall be paid on a once-monthly basis in substantially equal
increments. The first installment payment shall be made on the 60th day
following the Eligible Employee’s Termination of Employment, and thereafter
monthly payments will continue in accordance with the Company’s normal payroll
practices until the completion of the Eligible Employee’s applicable Severance
Period. In the event that any monthly severance payments that should have been
made to the Eligible Employee, but, due to the delay in payments pursuant to the
Release Period (as defined in Section 3.6 below), were not paid to the Eligible
Employee, such payments will be aggregated, without interest, and payable in a
lump sum along with the first installment payment scheduled for the 60th day
following the Eligible Employee’s Termination of Employment; provided, however,
that no payments due to any Eligible Employee under this Plan shall be made
following the 24-month period immediately following the Eligible Employee’s
Termination of Employment.

3.4 Continued Medical Benefits. In the event an Eligible Employee incurs a
Qualifying Termination Event, the Company shall reimburse the Eligible Employee
an amount equal to the aggregate applicable monthly premiums required for the
Eligible Employee (and the Eligible Employee’s dependents, if applicable) to
continue Eligible Employee’s group health care coverage for a period of time
equal to the applicable Severance Period for the Eligible Employee, under the
applicable provisions of the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), provided that Eligible Employee elects to continue and remains
eligible for these benefits under COBRA. Subject to the restrictions set forth
in Section 3.6 below, the Company shall pay the Eligible Employee the amount
required under this Section 3.4 on a monthly basis beginning on the 60th day
following the Eligible Employee’s Termination of Employment. In the event that
any payments that should have been made to the Eligible Employee, but, due to
the delay in payments pursuant to the Release Period (as defined in Section 3.6
below), were not paid to the Eligible Employee, such payments will be
aggregated, without interest, and payable in a lump sum along with the first
monthly payment scheduled for the 60th day following the Eligible Employee’s
Termination of Employment

 

7



--------------------------------------------------------------------------------

3.5 Awards Under Equity Plans. Unless specifically excluded from the Plan under
the award agreement, notwithstanding anything to the contrary in any applicable
award agreement under the Equity Plans or other plan or arrangement maintained
or sponsored by the Company, in the event that an Eligible Employee incurs a
Qualifying Termination Event, the Eligible Employee’s outstanding awards under
the Equity Plans or other plan or arrangement maintained or sponsored by the
Company will receive the following treatment:

(a) All unvested stock option awards granted pursuant to the 1995 Plan, the 2004
Plan or the 2010 Plan shall be immediately forfeited without further payment to
the Eligible Employee.

(b) All vested but unexercised stock option awards granted pursuant to the 1995
Plan shall remain exercisable by the Eligible Employee for a period of three
months following the Eligible Employee’s Termination of Employment.

(c) All vested but unexercised stock option awards granted pursuant to the 2004
Plan or the 2010 Plan shall remain exercisable by the Eligible Employee for a
period of six months following the Eligible Employee’s Termination of
Employment.

(d) All unvested restricted stock awards granted pursuant to the Equity Plans
shall be immediately forfeited without further payment to the Eligible Employee.

(e) Any unvested annual performance awards granted pursuant to the Equity Plans
shall be immediately forfeited without further payment to the Eligible Employee.

(f) All other awards under the Equity Plans shall be immediately forfeited
without further payment to the Eligible Employee

3.6 Release and Other Restrictions.

(a) Agreements. Notwithstanding any other provision in the Plan to the contrary,
as consideration for receiving cash severance benefits under the Plan pursuant
to Sections 3.1 and 3.4, each Eligible Employee who is otherwise entitled to
receive such benefits must execute a release, along with certain protection of
confidential information requirements, non-competition and non-solicitation
restrictions as reasonably required by the Plan Administrator, in the form and
pursuant to the procedures reasonably established by the Plan Administrator. For
purposes of this Plan, the general form of release and the restrictive covenants
(protection of confidential information, non-competition and non-solicitation)
to be executed by an Eligible Employee prior to receiving any cash severance
benefits pursuant to this Plan shall be substantially in the form as the
provisions attached hereto as Exhibit D (the “Release Agreement”). Cash
severance benefits shall be conditioned upon the execution, non-revocation, and
delivery of a Release Agreement by Eligible Employee within 60 days of the date
of Eligible Employee’s Termination of Employment (the “Release Period”).
Notwithstanding the form and timing of payments noted within the Sections 3.1 or
3.4 above, in the event that the Company has not received a properly executed
Release Agreement by the Eligible Employee during the Release Period, or the
revocation period during which Eligible Employee is entitled to revoke such
Release Agreement has not expired during such Release Period, the Eligible
Employee shall not be entitled to receive any payments or benefits pursuant to
this Plan. The Company shall deliver the final form of the Release Agreement for
Eligible Employee’s consideration within the three day period immediately
following the Eligible Employee’s Termination of Employment in order to ensure
that the Eligible Employee has adequate time to complete each of the Eligible
Employee’s requirements set forth herein.

 

8



--------------------------------------------------------------------------------

(b) Violation of Agreements. If an Eligible Employee fails to properly execute
and not revoke the Release Agreement during the Release Period, or the Eligible
Employee chooses not to sign such an agreement for any reason, the Eligible
Employee shall not be entitled to cash severance benefits under Sections 3.1 and
3.4 of the Plan. If at any time during the Eligible Employee’s Severance Period,
the Plan Administrator determines that the Eligible Employee is in violation of
his Release Agreement, all benefit or payment obligations of the Company under
Sections 3.1 and 3.4 of the Plan shall immediately cease. The Plan
Administrator, in its sole discretion, shall determine whether the Eligible
Employee’s applicable violation of the Release Agreement may be cured, and the
severance benefits reinstated.

3.7 Section 409A of the Code. Notwithstanding any provision of this Plan to the
contrary, if the Eligible Employee is considered a “specified employee” upon his
Termination from Employment under such procedures as established by the Company
in accordance with the Nonqualified Deferred Compensation Rules, any portion of
a cash or benefit distribution made upon such a Termination from Employment that
would cause the acceleration of, or an addition to, any taxes pursuant to the
Nonqualified Deferred Compensation Rules may not commence earlier than six
months after the date of such Termination from Employment; any payments or
benefits that would be exempt from the Nonqualified Deferred Compensation Rules
shall be paid in accordance with the original schedules noted in this Article
III above. Therefore, in the event this Section 3.6 is applicable to the
Eligible Employee, any distribution which would cause the acceleration of, or an
addition to, any taxes pursuant to the Nonqualified Deferred Compensation Rules
that would otherwise have been paid to the Eligible Employee within the first
six months following the Termination from Employment shall be accumulated and
paid to the Eligible Employee in a lump sum on the first day of the seventh
month following the Termination from Employment. All subsequent distributions,
if any, shall be paid in the manner otherwise specified herein.

ARTICLE IV

GENERAL PROVISIONS

4.1 Funding and Cost of Plan. The severance benefits provided herein shall be
unfunded and shall be provided from the Company’s general assets. The cost of
providing severance benefits under the Plan shall be borne by the Company.

4.2 Named Fiduciary. The Plan Administrator shall be the named fiduciary for
purposes of ERISA.

 

9



--------------------------------------------------------------------------------

4.3 Administration. The Plan Administrator shall be responsible for the
management and control of the operation and the administration of the Plan,
including without limitation, interpretation of the Plan, decisions pertaining
to eligibility to participate in the Plan, computation of severance benefits,
granting or denial of severance benefit claims, and review of claims denials.
The Plan Administrator has absolute discretion in the exercise of its powers and
responsibilities. To the extent the Plan Administrator delegates its
responsibilities and powers as Plan Administrator, the Plan Administrator shall,
without limiting any rights that the delegate may have under the Company’s
charter or bylaws, applicable law or otherwise, indemnify and hold harmless each
such delegate (and any other individual acting on such delegate’s behalf)
against any and all expenses and liabilities arising out of such person’s
administrative functions or fiduciary responsibilities, excepting only expenses
and liabilities arising out of the delegate’s own gross negligence or willful
misconduct; expenses against which such delegate shall be indemnified hereunder
include without limitation the amounts of any settlement, judgment, attorneys’
fees, costs of court, and any other related charges reasonably incurred in
connection with a claim, proceeding, settlement, or other action under the Plan.

4.4 Plan Year. The Plan shall be administered on a calendar year basis.
Accordingly, the Plan year shall be the twelve-consecutive-month period
commencing January 1 of each year, except for the first Plan year, which shall
commence May 4, 2010 and terminate December 31, 2010.

4.5 Amendment and Termination. Notwithstanding any provision of any other
communication, either oral or written, made by the Company, by the Plan
Administrator, or by any other individual or entity to Eligible Employees, to
any service provider, or to any other individual or entity, the Plan
Administrator reserves the absolute and unconditional right to amend the Plan
from time to time on behalf of the Company, including the right to reduce or
eliminate benefits provided pursuant to the provisions of the Plan as such
provisions currently exist or may hereafter exist, and the right to amend
prospectively or retroactively; provided, however, the Plan may not be amended
to decrease benefits payable or to be provided to an Eligible Employee following
that Eligible Employee’s Qualifying Termination Event. All amendments to the
Plan shall be in writing and executed by a duly authorized representative of the
Plan Administrator, and any oral statements or representations made by the
Company, by the Plan Administrator, or any other individual or entity that
alter, modify, amend, or are inconsistent with the written terms of the Plan
shall be invalid and unenforceable and may not be relied upon by any Eligible
Employee, Employee, beneficiary, service provider, or other individual or
entity.

4.6 Successors. Any successor to the Company shall assume the Company’s
obligations under the Plan. The failure of any successor to assume the Plan or
any termination or amendment of the Plan that does not comply with the
provisions of Section 4.5 shall be deemed to be a Qualifying Termination Event
for all Eligible Employees.

4.7 Claims Procedure and Review. Claims for severance benefits under the Plan
shall be made to the Plan Administrator. If a claim for severance benefits is
wholly or partially denied, the Plan Administrator shall, within a reasonable
period of time but no later than 90 days after receipt of the claim (or 180 days
after receipt of the claim if special circumstances require an extension of time
for processing the claim), notify the claimant of the denial. Such notice shall
(a) be in writing, (b) be written in a manner calculated to be understood by the
claimant, (c) contain the specific reason or reasons for denial of the claim,
(d) refer specifically to the pertinent Plan provisions upon which the denial is
based, (e) describe any additional material or information necessary for the
claimant to perfect the claim (and explain why such material or information is
necessary), and (f) describe the Plan’s claim review procedures and time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under section 502(a) of the ERISA, following an adverse
benefit determination on review. Within 60 days of the receipt by the claimant
of this notice, the claimant may file a written appeal with the Plan
Administrator. In connection with the appeal, the claimant may review Plan
documents and may submit written issues and comments. The Plan Administrator
shall deliver to the claimant a written decision on the appeal promptly, but not
later than 60 days after the receipt of the claimant’s appeal (or 120 days after
receipt of the claimant’s appeal if there are special circumstances which
require an extension of time for processing). Such decision shall (i) be in
writing, (ii) be written in a manner calculated to be understood by the
claimant, (iii) include specific reasons for the decision, (iv) refer
specifically to the Plan provisions upon which the decision is based, (v) state
that the claimant is entitled to receive, on request and free of charge,
reasonable access to and copies of all documents, records, and other information
relevant to the claimant’s claim for benefits, and (vi) a statement of the
Participant’s right to bring an action under section 502(a) of ERISA. If special
circumstances require an extension, up to 180 or 120 days, whichever applies,
the Plan Administrator shall send written notice of the extension prior to the
expiration of such time period. This notice shall indicate the special
circumstances requiring the extension and state when the Plan Administrator
expects to render the decision.

 

10



--------------------------------------------------------------------------------

4.8 Not Contract of Employment. The adoption and maintenance of the Plan shall
not be deemed to be a contract of employment between the Company and any person,
to be consideration for the employment of any person, or to have any impact
whatsoever on the at-will employment relationship between the Company and the
Eligible Employees. Nothing in the Plan shall be deemed to give any person the
right to be retained in the employ of the Company or to restrict the right of
the Company to discharge any person at any time. Nothing in the Plan shall be
deemed to give the Company the right to require any person to remain in the
employ of the Company or to restrict any person’s right to terminate employment
at any time.

4.9 Governing Law. This Plan shall be interpreted under the laws of the State of
Delaware except to the extent preempted by federal law.

4.10 Gender; Number. Wherever appropriate herein, the masculine, neuter, and
feminine genders shall be deemed to include each other, and the plural shall be
deemed to include the singular and vice versa.

4.11 Offer to Rehire. Notwithstanding any Plan provisions to the contrary, any
installment severance benefits payable to a person under Sections 3.1 and 3.4 of
the Plan shall terminate if and when the person is offered re-employment with
the Company, or its subsidiaries or affiliates and:

(a) Eligible Employee’s authority, duties or responsibilities with the Company
(or any affiliate of Company or any successor thereof) are materially consistent
with Eligible Employee’s prior position with the Company (or any affiliate of
Company or any successor thereof) and the nature or status of Eligible
Employee’s responsibilities or the conditions of Eligible Employee’s employment
are materially consistent with those of the Eligible Employee in effect
immediately prior to the Eligible Employee’s Termination of Employment;

 

11



--------------------------------------------------------------------------------

(b) Eligible Employee’s annualized cash and benefits compensation opportunity,
which shall include Eligible Employee’s base compensation, Eligible Employee’s
annual target bonus opportunity and Eligible Employee’s aggregate employee
benefits, shall be materially the same as in effect immediately prior to
Eligible Employee’s Termination of Employment; and

(c) the Eligible Employee’s office or location which would not increase his
daily commute distance by more than 50 miles (one-way) from the location at
which the Eligible Employee normally performed Eligible Employee’s services
immediately prior to the Termination of Employment, except for travel reasonably
required in the performance of the Eligible Employee’s responsibilities or the
Eligible Employee being required to travel away from the his office in the
course of discharging the his responsibilities or duties hereunder significantly
more (in terms of either consecutive days or aggregate days in any calendar
year) than was required of the Eligible Employee prior to the Termination of
Employment.

4.12 Overpayment. If, due to mistake or any other reason, a person receives
severance benefits under this Plan in excess of what the Plan provides, that
person shall repay the overpayment to the Company in a lump sum within 30 days
of notice of the amount of overpayment. If that person fails to so repay the
overpayment, then without limiting any other remedies available to the Company,
the Company may deduct the amount of the overpayment from any other amounts
which become payable to that person under the Plan or otherwise.

4.13 Headings. The headings of the Articles and Sections are included solely for
convenience. If the headings and the text of the Plan conflict, the text shall
control. All references to Articles and Sections are to the Plan unless
otherwise indicated.

4.14 Severability. If any provision of the Plan is held to be illegal or invalid
for any reason, that holding shall not affect the remaining provisions of the
Plan. Instead, the Plan shall be construed and enforced as if such illegal or
invalid provision had not been contained herein.

4.15 Mitigation. An Eligible Employee will not be required to mitigate the
amount of any payment required hereunder.

4.16 Withholding. The Company may withhold from any amounts payable under the
Plan any federal, state or local taxes as the Company is required to withhold
pursuant to any law or government regulation or ruling.

4.17 Benefits are Not Insured. The Plan is a severance plan. The Pension
Benefits Guaranty Corporation under Title IV of ERISA does not insure benefits
under this Plan.

 

12



--------------------------------------------------------------------------------

4.18 ERISA Rights.

As a participant in the Plan, Eligible Employees are entitled to certain rights
and protections under ERISA, which provides that all Plan participants shall be
entitled to:

(a) Examine without charge, at the Plan Administrator’s office and at other
specified locations such as worksites, all Plan documents, and copies of all
documents filed by the Plan with the U.S. Department of Labor, such as detailed
annual reports.

(b) Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.

(c) To the extent applicable, receive a summary of the Plan’s annual financial
report. The Plan Administrator is required by law to furnish each participant
with a copy of this summary annual report.

In addition to creating rights for Plan participants, ERISA imposes obligations
upon the people who are responsible for the operation of employee benefit plans.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Eligible Employees and beneficiaries.
No one, including the Company, may fire an Eligible Employee or otherwise
discriminate against the Eligible Employee in any way to prevent the Eligible
Employee from obtaining benefits or exercising his or her rights under ERISA.

If a claim for a severance benefit is denied in whole or in part, an Eligible
Employee has the right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps an Eligible Employee can take to enforce the above
rights. For instance, if an Eligible Employee requests materials from the Plan
Administrator and does not receive them within 30 days, the Eligible Employee
may file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay the Eligible Employee up to $110
a day until the Eligible Employee receives the materials, unless the materials
were not sent because of reasons beyond the control of the Plan Administrator.
If an Eligible Employee’s claim for severance benefits is denied or ignored, in
whole or in part, the Eligible Employee may file suit in a state or federal
court. If an Eligible Employee is discriminated against for asserting his or her
rights, the Eligible Employee may seek assistance from the U.S. Department of
Labor, or file suit in a federal court. The court will decide who should pay
court costs and legal fees. If the Eligible Employee is successful, the court
may order the person sued by the Eligible Employee to pay the costs and fees. If
the Eligible Employee loses, the court may order the Eligible Employee to pay
the costs and fees (for example, if it finds that the Eligible Employee’s claim
is frivolous).

If an Eligible Employee has any questions about this Plan, the Eligible Employee
should contact the Plan Administrator. If an Eligible Employee has any questions
about this statement or about his or her rights under ERISA, or if an Eligible
Employee needs assistance in obtaining documents from the Plan Administrator, he
or she should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington D.C. 20210. An Eligible Employee may also obtain certain publications
about his or her rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

13



--------------------------------------------------------------------------------

4.19 Additional Information.

 

Plan Name:    MetroPCS Communications, Inc. Severance Pay Plan portion of the
MetroPCS Wireless, Inc. Employee Welfare Benefit Plan    Plan Year:    January 1
through December 31    Type of Plan:    Welfare Plan—Severance Plan    Plan No.:
   502    Plan Sponsor:   

MetroPCS Communications, Inc.

2250 Lakeside Boulevard

Richardson, Texas 75082

Employer I.D. Number: 75-2694973

   Plan Administrator:   

MetroPCS Communications, Inc.

2250 Lakeside Boulevard

Richardson, Texas 75082

Telephone Number: (214) 570-5800

      The Plan is administered by the Compensation Committee of the Board.   
Funding Medium:    Plan severance benefits are paid from general assets of the
Company.    Agent for Legal Service of Legal Process:    The Plan Administrator.
Process may be served at the address specified above.   

IN WITNESS WHEREOF, MetroPCS Communications, Inc. has executed this MetroPCS
Communications, Inc. Severance Pay Plan, effective as of May 4, 2010.

 

METROPCS COMMUNICATIONS, INC. By:  

 

Name:  

 

Title:  

 

 

14



--------------------------------------------------------------------------------

EXHIBIT A

Tier 1 Employees

 

1. Roger D. Linquist, President and Chief Executive Officer

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Tier 2 Employees

All EVPs, SVPs and VP Direct Reports to the President/CEO

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Tier 3 Employees

All other VPs

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Form of Agreement and Release

This Agreement and Release (“Release”) is entered into between the undersigned
employee (“Employee”), and MetroPCS Communications, Inc., a Delaware corporation
(the “Company”), in connection with the MetroPCS Communications, Inc. Severance
Pay Plan (the “Plan”). Employee shall have sixty (60) days to consider, execute
and deliver this Release to the Company; such sixty (60) day period shall also
include the lapse of the revocation period noted within this Release or any
other statutory revocation period for the Release provided to Employee by law.
By executing this Release, Employee agrees that sixty (60) days is a reasonable
amount of time to carry out and allow for each of the above-described actions.
While Employee may execute and deliver this Release to the Company at any time
during such sixty (60) day period, Employee acknowledges that payment shall be
received or commenced, as applicable and if any, at the time set forth in
Section 2 of this Release.

 

1. Definitions

(a) “Released Parties” means the Company and its past, present and future
parents, subsidiaries, divisions, successors, predecessors, employee benefit
plans and affiliated or related companies, and also each of the foregoing
entities’ past, present and future owners, officers, directors, stockholders,
investors, partners, managers, principals, members, committees, administrators,
sponsors, executors, trustees, fiduciaries, employees, agents, assigns,
representatives and attorneys, in their personal and representative capacities.
Each of the Released Parties is an intended beneficiary of this Release.

(b) “Claims” means all theories of recovery of whatever nature, whether known or
unknown, recognized by the law or equity of any jurisdiction. It includes, but
is not limited to, any and all actions, causes of action, lawsuits, claims,
complaints, petitions, charges, demands, liabilities, indebtedness, losses,
damages, rights and judgments in which Employee has had or may have an interest.
It also includes but is not limited to any claim for wages, benefits or other
compensation; provided, however that nothing in this Release will affect
Employee’s entitlement to benefits pursuant to the terms of any employee benefit
plan (as defined in the Employee Retirement Income Security Act of 1974, as
amended) sponsored by the Company in which Employee is a participant or any
Plan. The term Claims also includes but is not limited to claims asserted by
Employee or on Employee’s behalf by some other person, entity or government
agency.

(c) Other capitalized terms used herein but not defined herein shall have the
meanings ascribed to such terms in the Plan.

 

2. Consideration and Conditions to Payment

The Company agrees to pay Employee the consideration set forth in Sections 3.1
and 3.4 of the Plan. The Company will make this payment to Employee, or commence
making payments to Employee, as applicable, on the sixtieth (60th) day following
Employee’s Termination of Employment, provided that Employee has satisfied all
requisite conditions to receive such payment as noted within this Release and
the Plan. Employee acknowledges that the payment that the Company will make to
Employee under this Release is in addition to anything else of value to which
Employee is entitled and that the Company is not otherwise obligated to make
this payment to Employee.

 

D-1



--------------------------------------------------------------------------------

3. Release of Claims

(a) In consideration of the payments to be made under Sections 3.1 and 3.4 of
the Plan, Employee, on behalf of himself and Employee’s heirs, executors,
administrators, legal representatives, successors, beneficiaries, and assigns,
unconditionally release and forever discharge the Released Parties from, and
waive, any and all Claims that Employee has or may have against any of the
Released Parties arising from Employee’s employment with the Company, the
termination thereof, and any other acts or omissions occurring on or before the
date Employee signs this Release.

(b) The release set forth in Paragraph 3(a) includes, but is not limited to, any
and all Claims under (i) the common law (tort, contract or other) of any
jurisdiction; (ii) the Rehabilitation Act of 1973, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964, and any other federal, state and local statutes, ordinances,
employee orders and regulations prohibiting discrimination or retaliation upon
the basis of age, race, sex, national original, religion, disability, or other
unlawful factor; (iii) the National Labor Relations Act; (iv) the Employee
Retirement Income Security Act; (v) the Family and Medical Leave Act; (vi) the
Fair Labor Standards Act; (vii) the Equal Pay Act; (viii) the Worker Adjustment
and Retraining Notification Act; and (ix) any other federal, state or local law.

(c) In furtherance of this Release, Employee promises not to bring any Claims
against any of the Released Parties in or before any court or arbitral
authority.

 

4. Acknowledgment

Employee acknowledge that, by entering into this Release, the Company does not
admit to any wrongdoing in connection with Employee’s employment or termination,
and that this Release is intended as a compromise of any Claims Employee has or
may have against the Released Parties. Employee further acknowledges that
Employee has carefully read this Release and understands its final and binding
effect, has had a reasonable amount of time to consider it, has been advised to
seek, and has had the opportunity to seek, the advice of legal counsel of
Employee’s choosing, and is entering this Release voluntarily. In addition,
Employee hereby certifies his understanding that Employee may revoke the Release
by providing written notice thereof to the Company within seven (7) days
following execution of the Release and that, upon such revocation, this Release
will not have any further legal effect.

 

5. Covenant Not to Compete

(a) In consideration of the payment to be made to Employee pursuant to Sections
3.1 and 3.4 of the Plan, for a period commencing on the Termination Event and
terminating at the end of the Severance Period following the Termination Event,
Employee shall refrain from providing any form of consulting, employment or
assistance to the entities or persons set forth on Schedule 1 to this Agreement
(or their successors)(“MetroPCS Competitors”); provided, however, that Employee
may consult with, or provide services or assistance to, an entity or person set
forth on Schedule 1 to this Agreement (or their successors) other than as an
employee, officer, or director of such entity or person so long as such services
or assistance does not involve, and will not result in, the use or disclosure of
Confidential Information.

 

D-2



--------------------------------------------------------------------------------

(b) If Employee materially breaches Section 5(a), the parties agree that it
would be difficult to calculate the damages associated with such breach.
Accordingly, if Employee materially breaches Section 5(a), as liquidated damages
and not as a penalty and as Company’s sole and exclusive damages for such
breach, the Company shall be entitled to cease providing any future cash
severance benefits pursuant to Sections 3.1 and 3.4 of the Plan.

(c) Employee may terminate his obligations under Section 5(a) at any time upon
prior written notice to the Company and the Company shall be entitled to
immediately cease providing the cash severance benefits to Employee pursuant to
Sections 3.1 and 3.4 of the Plan.

 

6. Certain Covenants by the Employee

(a) Protection of Confidential Information. The Employee acknowledges that in
the course of his employment with the Company, the Employee has obtained
confidential, proprietary and/or trade secret information of the Company,
relating to, among other things, (i) programs, strategies, information or
materials related to the business, services, manner of operation and activities
of the Company, (ii) customers, suppliers, dealers, distributors, clients or
prospects of the Company, (iii) computer hardware or software used in the course
of the Company business, (iv) marketing strategies or other activities of the
Company from or on behalf of any of its clients, (v) business plans, business
strategies, and employee names and information, (vi) trade secrets, patent
applications, and other intellectual property of the Company, and (vii) customer
proprietary network information and personal information of directors, officers,
employees, customers, agents, suppliers or contractors (hereinafter collectively
referred to as “Confidential Information”); provided, however, that, for
purposes of this Agreement, the term Confidential Information shall not include
any information that (i) was publicly known at the time of disclosure to
Employee, (ii) becomes publicly known or available thereafter other than by any
means in violation of this Agreement or any other duty owed to the Company or
any of its Affiliates by any person or entity; or (iii) is lawfully disclosed to
Employee by a third party. The Employee recognizes that such Confidential
Information has been developed by the Company at great expense; is a valuable,
special and unique asset of the Company which it uses in its business to obtain
competitive advantage over its competitors; is and shall be proprietary to the
Company; is and shall remain the exclusive property of the Company; is not to be
transmitted to any other person, entity or thing; and, is not to be used by
Employee except in the course of carrying our Employee’s duties and
responsibilities of employment with the Company or its Affiliates. Accordingly,
as a material inducement to the Company to enter into this Agreement with the
Employee and in partial consideration for the compensation payable hereunder to
the Employee, the Employee hereby:

(i) warrants and represents that he has not disclosed, copied, disseminated,
shared or transmitted any Confidential Information to any person, firm,
corporation or entity for any reason or purpose whatsoever, except in the course
of carrying out the Employee’s duties and responsibilities of employment with
the Company or its Affiliates;

 

D-3



--------------------------------------------------------------------------------

(ii) agrees to not disclose, copy, disseminate, share or transmit any
Confidential Information in the future using the same degree of care Employee
uses for his own confidential information of similar importance, but in no event
less than a reasonable standard of care;

(iii) agrees not to make use of any Confidential Information for his own
purposes or for the benefit of any person, firm, corporation or other entity,
except that, in the course of carrying out the Employee’s duties and
responsibilities of employment, the Employee may use Confidential Information
for the benefit of any Affiliate of the Company;

(iv) warrants and represents that all Confidential Information in his
possession, custody or control that is or was a property of the Company has been
or shall be returned to the Company by or on the date of the Employee’s
termination; and

(v) agrees that he will not reveal, or cause to be revealed, this Agreement or
its terms to any third party (other than the Employee’s attorney, tax advisor,
or spouse), except as required by law.

The Employee’s covenants in this Section 6(a) of this Agreement are in addition
to, and do not supercede, the Employee’s obligations under any confidentiality,
invention or trade secret agreements executed by the Employee, or any laws
protecting the Company’s Confidential Information and, unless a longer period of
time is required under applicable law, Employee’s obligations under this
Section 6(a) shall terminate two (2) years after a Change in Control.

(b) Non-Solicitation. For a period commencing on the Termination Event and
terminating at the end of the Severance Period, Employee shall not, either on
Employee’s own account or jointly with or as a manager, agent, employee,
consultant, general partner, joint venture, majority owner or controlling
shareholder or otherwise on behalf of any other person, firm or corporation,
directly or indirectly solicit for employment any person who is an employee or
officer of the Company or its Affiliates and successors at the time of
solicitation; provided, however, that a general advertisement to which an
employee or officer of the Company, its Affiliates of their successors responds
shall in no event be deemed to result in a breach of this Section 6(b).

(c) Breach of Covenants. The Employee acknowledges that the restrictions
contained in Sections 6(a) and 6(b) of this Agreement correctly set forth the
understanding of the parties at the time this Agreement is entered into, are
reasonable and necessary to protect the legitimate interests of the Company. The
Employee also acknowledges that any breach of Sections 6(a) and 6(b) of this
Agreement will cause substantial injury to the Company for which money damages
will not be an adequate remedy. In the event of any such breach, the Company
shall be entitled, in addition to any other remedy, to seek a preliminary or
permanent injunctive relief without the requirement to post a bond. If any court
having jurisdiction shall find that any part of the restrictions set forth in
this Agreement are unreasonable in any respect, it is the intent of the parties
that the restrictions set forth herein shall not be terminated, but that this
Agreement shall remain in full force and effect to the extent (as to time
periods and other relevant factors) that the court shall find reasonable.

 

D-4



--------------------------------------------------------------------------------

7. Applicable Law

This Release shall be construed and interpreted pursuant to the laws of the
State of Delaware without regard to its choice of law rules.

 

8. Severability

Each part, term, or provision of this Release is severable from the others.
Notwithstanding any possible future finding by a duly constituted authority that
a particular part, term, or provision is invalid, void, or unenforceable, this
Release has been made with the clear intention that the validity and
enforceability of the remaining parts, terms and provisions shall not be
affected thereby. If any part, term, or provision is so found invalid, void or
unenforceable, the applicability of any such part, term, or provision shall be
modified to the minimum extent necessary to make it or its application valid and
enforceable.

 

D-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth below.

 

METROPCS COMMUNICATIONS, INC.     EMPLOYEE By:  

 

    By:   Name:  

 

    Name:  

 

Title:  

 

    Date:   Date:        

 

D-6



--------------------------------------------------------------------------------

Schedule 1

to

Agreement and Release

 

•  

AT&T Wireless

 

•  

Boost Mobile

 

•  

Leap Wireless International, Inc.

 

•  

Sprint Nextel

 

•  

T-Mobile USA

 

•  

Tracfone

 

•  

Verizon Wireless

 

D-7